NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                      2006-3348



                                   PETE DURMER,

                                                            Petitioner,

                                           v.


                       DEPARTMENT OF TRANSPORTATION,

                                                            Respondent.


        John M. Poti, Law Office of John M. Poti, of Prattville, Alabama, argued for
petitioner.

       Steven J. Abelson, Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, argued for respondent. On the brief were Peter D. Keisler,
Assistant Attorney General, Jeanne E. Davidson, Director, Mark A. Melnick, Assistant
Director. Of counsel on the brief was Christopher Poreda, Regional Counsel, Federal
Aviation Administration, New England Region, of Burlington, Massachusetts.

Appealed from: United States Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.




United States Court of Appeals for the Federal Circuit

                                    2006-3348


                                 PETE DURMER,

                                                     Petitioner,

                                         v.

                       DEPARTMENT OF TRANSPORTATION,

                                                     Respondent.



                                    Judgment


ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

In CASE NO(S).           PH0752050186-I-1.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, BRYSON and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.



                                       ENTERED BY ORDER OF THE COURT


DATED: July 11, 2007                          /s/ Jan Horbaly

                                                 Jan Horbaly, Clerk